         Case 1:18-cv-10598-GAO Document 36 Filed 07/20/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                              CIVIL ACTION NO. 18-10598-GAO

                                     MILDRED O’LEARY,
                                          Plaintiff,

                                                v.

                    HRI HOSPITAL, INC. d/b/a ARBOUR HRI HOSPITAL,
                                       Defendant.


                                            ORDER
                                          July 20, 2020

O’TOOLE, S.D.J.

       HRI Hospital, Inc. d/b/a Arbour HRI Hospital (“Arbour”) has submitted an application for

attorneys’ fees pursuant to Federal Rules of Civil Procedure 37(a)(5)(A) and as directed by this

Court’s October 21, 2019 Order (dkt. no. 31), which granted Arbour’s Motion to Compel

Discovery Responses (dkt. no. 30). The defendant has now moved for contempt and sanctions

against the plaintiff pursuant to Federal Rules of Civil Procedure 37(b)(2) and Local Rule 37.1 for

her failure to supplement her discovery responses as required by the October 21, 2019 Order. The

plaintiff opposes the defendant’s application for attorneys’ fees and motion for contempt and

sanctions.

       The defendant’s Motion for Contempt and Sanctions (dkt. no. 34) is GRANTED insofar as

plaintiff shall produce all responsive documents and provide supplemental information in response

to interrogatories by August 13, 2020 as set forth herein. No document in the following categories

that has not been produced in discovery will be admissible in evidence at trial:

       The plaintiff shall supplement Interrogatory No. 4 with witness addresses, No. 5 with

specific information concerning her employers, dates of employment and the reasons for
          Case 1:18-cv-10598-GAO Document 36 Filed 07/20/20 Page 2 of 2



termination of that employment, and No. 15 with specific information concerning the calculation

of her economic and emotional distress damages.

        The plaintiff shall produce any responsive documents that were not produced in connection

with the December 30, 2019 emails, including any remaining tax documents in response to

Document Request No. 1 and responsive documents regarding her past income in response to

Document Request No. 2. The plaintiff shall also identify where, within her existing document

production, documents that are responsive to Document Request Nos. 28–30, 32, 35, 37–40 and

42 are located. Additionally, the plaintiff shall produce any remaining responsive documents of

her medical and psychiatric records. If the plaintiff has no further documents in response to

Document Requests Nos. 4–7, 10–11, 12, 14, 25–26, 28–30, 32, 35–40 and 42, she must

affirmatively state that.

        The defendant’s Application for Attorney’s fees (dkt. no. 32) is GRANTED, and the

plaintiff is ordered to pay to defendant the sum of $1,046.93.

        It is SO ORDERED.

                                                             /s/ George A. O’Toole, Jr.
                                                             Senior United States District Judge




                                                 2
